OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number: 3235-0060 Expires: April 30, 2009 Estimated average burden hours per response: 5.0 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 27, 2017 MBT FINANCIAL CORP. (Exact name of registrant as specified in its charter) Michigan 000-30973 38-3516922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 102 East Front Street, Monroe, Michigan 48161 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (734) 241-3431 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act [ ] Item 2.02.Results of Operations and Financial Condition. On July 27, 2017, Registrant issued a press release announcing its preliminary results of operations and financial condition for and as of the quarter and six months ended June 30, 2017, unaudited. The Registrant also announced declaration of its quarterly dividend. The press release is furnished herewith as Exhibit No. 99. Item 9.01.Financial Statements and Exhibits. (d)()Exhibits The following exhibits are furnished herewith: Exhibit Number Exhibit Description 99 Press Release dated July 27, 2017 announcing Registrant’s preliminary results of operations and financial condition for and as of the quarter and six months ended June 30, 2017 and declaration of a quarterly dividend. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized MBT FINANCIAL CORP. Date: July 27, 2017 By: /s/ John L. Skibski John L. Skibski Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit Description 99 Press Release dated July 27, 2017 announcing Registrant’s preliminary results of operations and financial condition for and as of the quarter and six months ended June 30, 2017 and declaration of a quarterly dividend.
